DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is responsive to the amendment filed on 02/04/2021.	
3.	Claims 1-20 are pending. Claims 1-16 are under examination on the merits. Claim 1-3, 13 are amended. Claims 17-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-5, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of Phillips et al. (US Pat. No. 6,838,166 B2, hereinafter “”166”).

Regarding claims 1,3: “709 teaches a flake (Page 2, [0017]), comprising: a reflector layer having a first surface, and a second surface opposite the first surface; and a first selective light modulator layer external to the first surface, (Page 2, [0020], Figs. 1 and 2) wherein the first 


    PNG
    media_image1.png
    179
    391
    media_image1.png
    Greyscale

However, “166 teaches multilayered pigment flakes and foils (Col. 4, lines 6-8) comprising the colored layers of flake 240 can be formed of a variety of different absorbing and/or reflecting materials in one or more layers (Col. 18, lines 59-61; Fig 12), wherein the colored layers of flake 240 can also be formed of a variety of conventional organic or inorganic pigments applied singly or dispersed in a pigment vehicle (Col. 19, lines 12-14). Examples of suitable organic dyes that can be used to form the selective absorber layers of flake 240 include copper phthalocyanine, perylene-based dyes, anthraquinone-based dyes (i.e., quinone  derivative as photochromic dye), and the like; azo dyes and azo metal dyes (Col. 19, lines 2-11) with benefit of providing to achieve a desired color characteristic (Col. 19, lines 47-19), and further the color shifting embodiments exhibit a discrete color shift so as to have a first color at a first angle of incident light or viewing and a second color different from the first color at a second angle of incident light or viewing. The pigment flakes can be interspersed into liquid media such as paints or inks to produce colorant compositions for subsequent application to objects or papers. The foils can be laminated to various objects or can be formed on a carrier substrate (Col. 4, lines 44-51). 

Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate colorant for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 4: “709 teaches the flake (Page 2, [0017]), wherein the colorant includes two or more colorants (Page 3, [0026]).

Regarding claim 5: “709 teaches the flake (Page 2, [0017]), wherein each of the two or more colorants independently have a first color that changes to a second color upon application of energy (Page 3, [0026]-[0027]).

Regarding claim 8: “709 techees the flake (Page 2, [0017]), further comprising a second selective light modulator layer external to the second surface (Page 2, [0020], Fig. 2)

    PNG
    media_image2.png
    194
    171
    media_image2.png
    Greyscale

Regarding claim 9: “709 teaches the flake (Page 2, [0017]), wherein the second selective light modulator layer includes a colorant having a first color that changes to a second color upon application of energy (Page 3, [0026]-[0027]). 

Regarding claim 10: “709 teaches the flake (Page 2, [0017]),  further comprising a stack of selective light modulator layers on the second surface, and wherein each layer of the stack of the selective light modulator layers includes a colorant having a first color that changes to a second color upon application of energy (Page 3, [0025]-[0026]).

Regarding claim 11: “709 teaches the flake (Page 2, [0017]), further comprising a second selective light modulator layer that is different from the first selective light modulator layer (Page 2, [0020]).

Regarding claim 12: “709 teaches the flake (Page 2, [0017]), wherein the first selective light modulator layer includes a selective light modulator material (Page 2, [0017]; Page 3, [0030]).

Regarding claim 13: “709 teaches the flake (Page 2, [0017]), wherein the selective light modulator material is chosen from a colored pigment, a light-fast dye, and a quantum dot (Page 3, [0025]-[0026]; Page 4, [0037]). 

Regarding claim 14: “709 teaches a composition (Page 8, [0087]) comprising the flake (Page 2, [0017]), and a liquid medium (Page 4, [0037]-[0041]).

Regarding claim 15: “709 teaches the composition (Page 8, [0087]), wherein the flake is a plurality of flakes (Page 8, [0087]).

Regarding claim 16: “709 teaches the flake (Page 2, [0017]), wherein each flake in the plurality of flakes includes a first selective light modulator layer that is different (Page 2, [0020]; Page 8, [0087]-[0088]).   

8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of Berning et al. (US Pat. No. 4,705,356, hereinafter “”356”).

Regarding claims 1-2: “709 teaches a flake (Page 2, [0017]), comprising: a reflector layer having a first surface, and a second surface opposite the first surface; and a first selective light modulator layer external to the first surface, (Page 2, [0020], Figs. 1 and 2) wherein the first selective light modulator layer includes a colorant having a first color that changes to a second color upon application of energy (Page 3, [0026]). “709 does not expressly teach the colorant is selected from the group consisting of thermochromic dyes, and photochromic dyes, wherein the colorant is a thermochromic dye is spirolactone.

    PNG
    media_image1.png
    179
    391
    media_image1.png
    Greyscale


In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is selected from thermochromic dyes as taught by “356, and would have been motivated to do so with reasonable expectation that this would result in providing a thin film optically variable article having substantial color shift with varying angle of light incidence and viewing and including an optically thick, substantially transparent element carrying a colorant and having first and second surfaces. Furthermore, a multilayer interference coating is carried on one of said first and second surfaces. The colorant serves to modify in essentially a subtractive mode the color at normal incidence and the color shift with angle of the multilayer interference coating as seen by reflection or transmission as suggested by “356 (Abstract, lines 1-10). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an . 

9.	Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of Berning et al. (US Pat. No. 5,607,504, hereinafter “”504”).

Regarding claims 1,6: “709 teaches a flake (Page 2, [0017]), comprising: a reflector layer having a first surface, and a second surface opposite the first surface; and a first selective light modulator layer external to the first surface, (Page 2, [0020], Figs. 1 and 2) wherein the first selective light modulator layer includes a colorant having a first color that changes to a second color upon application of energy (Page 3, [0026]). “709 does not expressly teach the colorant is selected from the group consisting of thermochromic dyes, and photochromic dyes, wherein the colorant is a thermochromic dye is a leuco dye. 

    PNG
    media_image1.png
    179
    391
    media_image1.png
    Greyscale

However, “504 teaches luster pigments based on multiply coated plateletlike metallic substrates comprise at least one layer packet comprising A) a colorless coating having a refractive index n≤1.8, and B) a selectively absorbing coating having a refractive index n ≥2.0, and also if desired additionally C) an outer, colorless or selectively absorbing coating different than the layer (B) underneath (Col. 2, lines 19-27). A suitable colorant-containing coating can be for example a colored polymer film which is applied by copolymerization of the monomers in the presence of dissolved dye or onto which a pigment is adsorbed or be a vat dye film precipitated 
In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is thermochromic dyes such as lecuo dye as taught by “506, and would have been motivated to do so with reasonable expectation that this would result in providing strong luster pigments which combine attractive coloristics and advantageous application properties (Col. 2, lines 5-7), and further provides for the use of the luster pigments for coloring paints, inks, including printing inks, plastics, glasses, ceramic products and decorative cosmetic preparations as suggested by “504  (Col. 2, lines 15-18). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate colorant for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seydel et al. (US Pub. No. 2017/0369709 A1, hereinafter “”709”) in view of Phillips et al. (US Pat. No. 6,838,166 B2, hereinafter “”166”) as applied to claim 1 above, and further in view of  Muller et al. (US Pub. No. 2013/2013/0234426 A1, hereinafter “”426”).

Regarding claim 7: The disclosure of “709 in view of “166 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “709 in view of “166 does not expressly teach the photochromic dye is a spiropyran.
However, “426 teaches a value document consisting of a two- or multilayer security paper having an at least partially embedded security element (Page 2, [0019]), wherein the first paint layer can already comprise security features, such as security pigments or security dyes, for example colored, heat-sensitive, luminescent pigments or dyes, embossed microstructures or macrostructures, surface relief, diffraction gratings, diffraction structures, holograms, lens structures, Moire structures, and the like (Page 3, [0014]) with benefit of providing the optical properties of the layer that may be affected by visible dyes or pigments, luminescent dyes or pigments which, in the visible range, in the UV range or in the IR range are fluorescent or phosphorescent, effect pigments such as liquid crystals, pearl luster, bronzes and/or multilayer color-change pigments and photochromic, heat-sensitive dyes or pigments. These materials can be used in all possible combinations. In addition, phosphorescent pigments can also be used alone or in combination with other dyes and/or pigments (Page 3, [0054]).
In an analogous art of multi-layered pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light modulator material by “709, so as to include a colorant, wherein the colorant is the photochromic dye such as a spiropyran as taught by “426, and would have been motivated to do so with reasonable expectation that this would result in providing the optical properties of the layer that may be affected by visible dyes or pigments, luminescent dyes or pigments which, in the visible range, in the UV range or in the IR range are fluorescent or phosphorescent, effect pigments such as liquid crystals, pearl luster, bronzes and/or multilayer color-change pigments and photochromic, heat-sensitive dyes or pigments. These materials can be used in all possible combinations. In addition, phosphorescent pigments can 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since the substitution of equivalents (i.e., colorants) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/17/2021